Title: General Orders, 17 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Tuesday Feby 17th 1778.
Ipswich—Inman. Isabel.


At a division Court Martial (Feby 13th 1778.) whereof Lieutt Coll Sprout was president, Lieutt Austin Alden of Coll Brewer’s Regiment, tried for behaving in many instances unbecoming the Character of an officer and gentleman, 1st in taking Jack Brown’s allowance of Whisky and drinking it and then refusing to pay for it—2nd In messing, frequently drinking & sleeping with the soldiers—3rdly—For writing Petitions for the soldiers and taking pay for the same.
The Court are unanimously of opinion that the prisoner is guilty of the whole & do sentence him to be discharged from the service—The Commander in Chief approves the aforegoing sentence & orders him to be discharg’d immediately and that his Commission be taken from him by the Commanding Officer of the Regiment.
